935 F.2d 270
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy HOWARD, Plaintiff-Appellant,v.ACME-CLEVELAND CORPORATION, Defendant-Appellee.
No. 90-4046.
United States Court of Appeals, Sixth Circuit.
June 11, 1991.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Leroy Howard, appeals from an order of the district court denying him relief from judgment pursuant to Fed.R.Civ.P. 60(b).  Plaintiff's motion was occasioned by the court's dismissal of his lawsuit with prejudice, for want of prosecution, following numerous delays.  In denying relief from judgment, the district court concluded that plaintiff had failed to demonstrate how neglect of the prosecution of his case was excusable.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court abused its discretion in denying plaintiff's motion for relief from judgment.


3
As the reasons why the judgment should be affirmed have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its order of October 23, 1990.